

FARMOUT AGREEMENT
King City Oil Field
King City Prospect
Monterey County, California




THIS FARMOUT AGREEMENT (“Agreement”) is made effective the 25th day of May, 2009
between Sunset Exploration, Inc.  (hereinafter referred to as “Sunset”) and
Delta Oil & Gas, Inc. (hereinafter referred to as “Delta”).


WHEREAS, Sunset represents, but does not warrant that it owns oil and gas
leasehold interests (“AMI Leases”) in and to certain lands located in Monterey
County, California, which leases and lands are more particularly described on
the attached Exhibit “A” which is incorporated herein by this reference and
which lands shall constitute an Area of Mutual Interest (“AMI”).


WHEREAS, Delta desires the right to earn from Sunset an assignment of Sunset’s
interest in the AMI, and Sunset is willing to grant such right as provided
herein.


NOW, THEREFORE, for and in consideration of the mutual promises and covenants
contained herein, to be kept and performed by the parties hereto, and other
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties hereto do hereby agree as follows:


1.             TEST WELL


On or before March 31, 2010, Sunset shall commence the drilling of the initial
test well at a location to be chosen by Sunset within the AMI (“King City #1” or
“Test Well”) to a depth of 3,500’ TVD or deep enough to adequately test all
Monterey seismic anomalies. The “Test Well” shall be drilled to effectively
intersect all potential productive sands.  Failure to commence drilling of the
Test Well prior to March 31, 2010 shall terminate this Agreement and all
payments made to Sunset for drilling shall be returned to Delta.  The payment
under paragraph 2.a. shall be non-refundable.


2.            COSTS


a.           Delta shall pay its 50% pro rata share of TWO HUNDRED THOUSAND
DOLLARS ($200,000.00 US) simultaneous with the execution of this Agreement which
shall represent costs associated with all costs and expenses required to
prepare, permit and process lands for running a gravity survey and for running a
two dimensional seismic program for evaluation of lands within this Agreement.


b.           Delta shall pay its 66.67% pro rata share of 100% of all costs
associated with permitting, drilling, logging and if necessary, plugging the
Test Well. If the Test Well is deemed by the parties hereto to be commercial and
capable of producing hydrocarbons in paying quantities, thereafter, if Delta
elects to participate in a completion attempt Delta shall pay its working
interest pro rata share (as hereinafter defined) of all costs associated with
completion of the Test Well including, without limitation, running casing,
testing and installation of production facilities.
 
 
 
 

--------------------------------------------------------------------------------

 


c.           An Authorization for Expenditure (“AFE”) for the Test Well shall be
forwarded to Delta prior to commencement of drilling operations. This AFE shall
represent the estimated cost of drilling and completing the Test Well and Sunset
shall have the right from time to time to demand and receive from Delta payment
in advance of its respective share of the AFE. Delta shall pay the full amount
of the payment so invoiced prior to commencement of drilling operations and
within 15 working days of receipt of the AFE for completion, testing and
installation of all equipment necessary for commencement of sales for the Test
Well. In the event Delta fails or refuses to make any such advance payments then
Delta shall forfeit all of its right, title and interest to earn an interest in
the AMI as well as any advanced monies under this Agreement, and this Agreement
shall be deemed terminated.


3.            EARNING


Once the Test Well is drilled to total depth, logged, and deemed by Sunset to be
capable of producing hydrocarbons in paying quantities, Delta shall own and be
entitled to its pro rata share of 40% of 8/8ths working interest in and to the
AMI Leases (“pro rata share”). Said working interest of leases shall be
delivered to Delta at no less than 80% of 8/8ths net revenue interest in the
Test Well. If the Test Well is a dry hole, Delta shall retain the right to its
interest hereunder and said well shall be plugged and abandoned and the site
returned to its native condition, or as near as is reasonably possible.  Delta’s
40% working interest shall be applicable in all subsequent operations within the
AMI.


4.            CASING POINT


Casing point shall occur when the Test Well has reached total depth, logged and
deemed by Sunset to be a well capable of producing oil, and or gas in commercial
quantities. In the event the Test Well is not capable of producing oil and or
gas then Delta shall pay its 66.67% pro rata share of 100% of all costs
associated with proper abandonment of the Test Well and restoration of any
disturbed area or areas.


5.             WELL GEOLOGIC AND GEOPHYSICAL DATA


Delta will be provided with all seismic and exploration data, drilling reports,
including logs pertaining to the Test Well and will have full access during
drilling and/or completion, provided it is not then in default of any of the
terms or provisions of this Agreement.


6.             OPERATING AGREEMENT


All operations within the AMI will be conducted in accordance with the terms and
provisions of the 1989 Form 610 AAPL Joint Operating Agreement, including 1984
COPAS Accounting Procedures, a copy of which is attached hereto as Exhibit “B”.
Said Operating Agreement designates Sunset Exploration, Inc. as “Operator”.
 
 
 
- 2 -

--------------------------------------------------------------------------------

 


Any leases acquired by any party within the AMI within three (3) years of the
date of this Agreement shall be subject to the Operating Agreement and shall be
owned by the parties in accordance with their working interest pro rata shares
regardless of record ownership of such leases.


7.            SHUT-IN GAS PAYMENTS


In the event the Test Well is completed as a well capable of gas production in
paying quantities but is shut-in because of a lack of a pipeline connection or
market for such gas or oil (hereinafter referred to as “shut-in gas/oil well”),
Sunset shall immediately notify Delta of such fact and Sunset shall, as
Operator,  pay all shut-in gas payments necessary to maintain the affected
lease(s) in full force and effect subject to reimbursement by Delta of its
working interest pro rata share of such payments.


8.            COMPLIANCE WITH LAWS, RULES AND REGULATIONS


Sunset shall comply with all rules and regulations required as operator and
shall also require that all of their operators, contractor and subcontractors
comply with any and all applicable laws and regulations, federal, state and
local, and with the requirements of each regulatory body or official asserting
jurisdiction over operations hereunder.


9.             SUCCESSORS IN INTEREST


This Agreement and its terms are personal in nature and the underlying
leaseholds shall not be assigned and/or sold without the prior written consent
of the parties hereto, such consent shall not be unreasonably withheld.


10.          CONFLICT


In the event of a conflict between the terms of the Operating Agreement provided
for above and this Agreement, this Agreement shall control. This Agreement shall
supersede any prior correspondence or oral communication between the parties
regarding terms of this Agreement. This Agreement may only be amended in
writing.


11.          FORCE MAJEURE


If Sunset is rendered unable, wholly or in part, by force majeure to carry out
its obligations under this Agreement, other than the obligation to make money
payments, it shall give Delta prompt written notice of the force majeure with
reasonably full particulars concerning it. Thereupon, so far as Sunset is
affected by the force majeure, such obligations shall be suspended during the
continuance of the force majeure and for such time thereafter as is reasonably
required to resume performance of the obligation following removal of the force
majeure situation. The term “force majeure”, as herein employed, shall mean an
act of god, strike, lockout or other industrial disturbance, act of public
enemy, war, blockade, public riot, lightning, fire, storm, flood, explosion,
governmental action, governmental delay, restraint or inaction, unavailability
of equipment or any other cause, whether of the kind specifically enumerated
above or otherwise, which is not reasonably within the control of Sunset.
 
 
 
- 3 -

--------------------------------------------------------------------------------

 


12.          TAX PARTNERSHIP


It is not intended by this Agreement to create, nor shall this Agreement be
construed as creating any relationship between the parties hereto of employer
and employees, or any partnership, or association or corporation between the
parties hereto. The liabilities of the parties hereto shall be as set forth in
this Agreement and Sunset and Delta shall be responsible only for their share of
the costs, expenses, debts or obligations incurred hereunder as herein provided.
The parties hereto agree as between themselves to elect to be excluded from the
application of Subchapter K of Chapter I of Subtitle A of the United States
Internal Revenue Code of 1954, as amended, and similar provisions of the
statutes of any state.


13.          NOTICE


Except as otherwise specifically provided herein, any notice or other
communication required hereunder shall be considered as having been given if
delivered personally, or if mailed postage prepaid or telephone addressed to the
following address respectively:


SUNSET EXPLORATION, INC.
10500 Brentwood Blvd.
Brentwood, CA 94513
(925) 634-2148  phone
(925) 634-6040  fax
ATTN:  Robert E. Nunn
DELTA OIL & GAS, INC.
Suite 604
700 West Pender Street
Vancouver, British Columbia
CANADA
V6C 1G8
(604) 602-1649  phone
(604) 602-1625  fax
ATTN:  Christopher Patton Gay

 
14.          OTHER PROVISIONS


Unless otherwise directed Sunset shall distribute all revenue generated from
production within the AMI to Delta and shall have the right to deduct prior to
disbursement of said revenue all costs associated with lease operating and
maintenance, ad valorum taxes, royalties, expenses or any monies due and
outstanding by Delta.


It is understood that from time to time additional exploration may be necessary
to further develop the geologic concept and additional lands and seismic
operations may be required. Sunset shall provide an Authority for Expenditure to
Delta for any such operation 30 days prior to commencement of said exploration,
Delta shall be entitled to its working interest pro rata share of 8/8ths and pay
its proportionate shall of those exploration costs.


 
- 4 -

--------------------------------------------------------------------------------

 




15.           NON-DISLOSURE


All information regarding the Test Well or any subsequent well(s) shall be held
confidential. Delta shall not disclose any such confidential information to
third parties without the prior consent of Sunset. Sunset is aware that Delta
may request certain public informational disclosures from time to time and
Sunset will allow such releases provided that such disclosures will not
detrimentally affect the potential assets attributable to this Agreement.  This
provision shall survive termination of this Agreement for a period of two (2)
years after such termination.


IN WITNESS WHEROF, the parties have executed or have caused this instrument to
be executed by their duly authorized officers and/or representatives.






Sunset:
Delta:
   
SUNSET EXPLORATION, INC.
 DELTA OIL AND GAS, INC.
   
By: /s/ Robert E. Nunn                                                 
By: /s/ Christopher Patton Gay                             
             Robert E. Nunn
            Christopher Patton Gay
             President
            CEO






 

 
- 5 -

--------------------------------------------------------------------------------

 
